      Case 3:16-md-02741-VC Document 2607 Filed 01/30/19 Page 1 of 2



     WILKINSON WALSH + ESKOVITZ LLP                  ARNOLD & PORTER KAYE SCHOLER
 1                                                   LLP
     Brian L. Stekloff (pro hac vice)
     (bstekloff@wilkinsonwalsh.com)                  Pamela Yates (CA Bar No. 137440)
 2                                                   (Pamela.Yates@arnoldporter.com)
     Rakesh Kilaru (pro hac vice)
                                                     777 South Figueroa St., 44th Floor
 3   (rkilaru@wilkinsonwalsh.com)                    Los Angeles, CA 90017
     2001 M St. NW, 10th Floor                       Tel: (213) 243-4178
 4   Washington, DC 20036                            Fax: (213) 243-4199
     Tel: (202) 847-4030
 5   Fax: (202) 847-4005
 6                                                   COVINGTON & BURLING LLP
     HOLLINGSWORTH LLP
     Eric G. Lasker (pro hac vice)                   Michael X. Imbroscio (pro hac vice)
 7
     (elasker@hollingsworthllp.com)                  (mimbroscio@cov.com)
 8   1350 I St. NW                                   One City Center
     Washington, DC 20005                            850 10th St. NW
 9   Tel: (202) 898-5843                             Washington, DC 20001
     Fax: (202) 682-1639                             Tel: (202) 662-6000
10

11   Attorneys for Defendant
     MONSANTO COMPANY
12

13
                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15
     IN RE: ROUNDUP PRODUCTS                     )    MDL No. 2741
16   LIABILITY LITIGATION                        )    Case No. 3:16-md-02741-VC
                                                 )
17                                               )    MONSANTO COMPANY’S REPLY TO
      Hardeman v. Monsanto Co., et al.,          )    PLAINTIFFS MOTION IN LIMINE 6 TO
18    3:16-cv-0525-VC                            )    EXCLUDE EVIDENCE OF PAST
      Stevick v. Monsanto Co., et al.,           )
19    3:16-cv-2341-VC                            )       , AND MOTIONS IN LIMINE 11
      Gebeyehou v. Monsanto Co., et al.,         )    AND 12 TO EXCLUDE EVIDENCE AND
20    3:16-cv-5813-VC                            )    ARGUMENT ABOUT HOW MR.
                                                 )    HARDEMAN                     AND
21

22

23

24

25

26

27
                                                     -1-
28     MONSANTO COMPANY’S REPLY TO PLAINTIFFS MOTION IN LIMINE 6 TO EXCLUDE EVIDENCE OF PAST
            , AND MOTIONS IN LIMINE 11 AND 12 TO EXCLUDE EVIDENCE AND ARGUMENT ABOUT HOW MR.
                                HARDEMAN                          AND
                    3:16-md-02741-VC & 3:16-cv-0525-VC, 3:16-cv-2341-VC, 3:16-cv-5813-VC
Case 3:16-md-02741-VC Document 2607 Filed 01/30/19 Page 2 of 2




    DOCUMENT FILED

            UNDER SEAL
